Exhibit 99.2 CHIPIDEA MICROELECTRÓNICA S.A. CONSOLIDATED FINANCIAL STATEMENTS REPORT OF INDEPENDENT AUDITORS FINANCIAL STATEMENTS: CONSOLIDATED BALANCE SHEETS AS OF DECEMBER31, 2 CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2006, 2 CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY FOR THE YEARS ENDED DECEMBER 31, 2006, 2 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2006, 2 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors of CHIPIDEA – Microelectónica S.A. We have audited the accompanying consolidated balance sheets of CHIPIDEA – Microelectónica S.A. (“Chipidea”) as of December 31, 2004, 2005 and 2006 and the related consolidated statements of operations, shareholders' equity and cash flows for each of the years in the three-year period ended December 31, 2006. These consolidated financial statements prepared according wiht International Financial Reporting Standards ("IFRS") are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the United States Generally Accepted Auditing Standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our audit opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Chipidea as of December 31, 2004, 2005 and 2006 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2006 in accordance with International Financial Reporting Standards. International Financial Reporting Standards vary in certain significant respects from accounting principles generally accepted in the United States of America. Information relating to the nature and effect of such differences is presented in the supplemental information of Chipidea Microelectronica S.A. entitled “Reconciliation with United States Generally Accepted Accounting Principles.” Lison, Portugal /s/JOÃO ALBINO CORDEIRO AUGUSTO November 13, 2007 KPMG
